Case 1:20-cr-00183-RJJ ECF No. 264-5, PageID.1487 Filed 08/13/21 Page 1 of 3
                                                           EXHIBIT 4
 1   Q.   Okay.   So earlier Agent Impola you testified about being made

 2        aware of threats to law enforcement, is that correct?

 3   A.   That’s correct.

 4   Q.   All right.     And tell me about who in the courtroom

 5        specifically and what -- what was said?

 6   A.   Sure.   So Pete Musico specifically had promoted to the group

 7        to use the OnX Hunt app, which is an application you download

 8        on your phone and he said that the group should be looking

 9        for law enforcement officers in their area so that you could

10        -- you could target them or the group could target them for

11        their own search warrants, which they called no knock rays

12        which would be guns in retaliation for some of the other

13        victims that they believe had been targeted by law

14        enforcement.

15   Q.   Okay.   Were you talking about like some of the names on the -

16        - the flag that we saw in one exhibit?

17   A.   Yeah, like Duncan Lemp was one of the prime guys that they

18        would talk about.

19   Q.   Okay.   And so who did he communicate the sorts of ideas to?

20   A.   So he brought it up to the group every time in training or

21        frequently in training, I shouldn’t say every time, in March.

22   Q.   In March of 2020?

23   A.   That’s correct.

24   Q.   So right when your investigation began, is that correct?

25   A.   That’s correct.


                                           85
Case 1:20-cr-00183-RJJ ECF No. 264-5, PageID.1488 Filed 08/13/21 Page 2 of 3


 1   Q.   All right.     And did he ever say anything about having

 2        committed past violence against law enforcement?

 3   A.   Yes.

 4   Q.   Tell me about that?

 5   A.   So he, he told members of the group that in the past he’d

 6        been pulled over for speeding by Michigan State Police and

 7        that he had obtained the officers name and then found out

 8        where he lives and then he had done surveillance on the

 9        officers’ house and thrown a Molotov cocktail into the house

10        and then stood out behind the house with his rifle to shoot

11        the officer.    And he stated he decided not to shoot the

12        officer when he did that.

13   Q.   Okay.   So what did you do in response to some of these

14        threats that were being discussed among the group?            Did you

15        have to do anything in response?        Did it affect the conduct

16        of government let’s say?

17   A.   Well it definitely affected my job and my conduct.            I did

18        quite a number of things besides opening investigations,

19        initiating domestic terrorism and I guess investigations

20        against individual members here today, and then the terrorism

21        enterprise investigation.       I contacted Michigan State Police,

22        advised them of the threats, and then I contacted the MIOC,

23        and our Intel branch and we put out.

24   Q.   What is the MIOC?

25   A.   MIOC is the Michigan Intelligence Operations Center.


                                           86
Case 1:20-cr-00183-RJJ ECF No. 264-5, PageID.1489 Filed 08/13/21 Page 3 of 3


 1   Q.   What is that?

 2   A.   It is headquartered by Michigan State Police, and it is a --

 3        kind of a unified command structure in Lansing to distribute

 4        information to law enforcement.

 5   Q.   Okay.   What else did you do if anything?

 6   A.   Well we put out an Intel bulletin with the FBI and with

 7        Michigan State Police identifying Joe Morrison and Pete

 8        Musico so that any law enforcement officer who happened to

 9        encounter them or pull them over would be aware of their

10        propensity for violence and wouldn’t be hurt.

11   Q.   What’s a -- what’s a bulletin?

12   A.   It’s a notification or a bolo.

13   Q.   What’s a bolo?

14   A.   It’s be on the lookout and that’s what bolo is short for and

15        a bulletin is kind of a one-page flier that gets distributed

16        to law enforcement.

17   Q.   Okay.   Were there any specific threats by Paul Bellar that

18        caught your attention that made you have to affect

19        government?

20   A.   Yes definitely.     So Paul talked about throwing Molotov

21        cocktails into the governor’s house.

22   Q.   And roughly, what date was that?

23   A.   That was mid to end of April 2020.

24   Q.   Okay.   Hang on one second.      Were there other communications

25        that concerned you with Mr. Bellar?


                                           87
